Citation Nr: 1431764	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In October 2013, the Board remanded the case for further development.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The success of the Veteran's claims is largely dependent upon whether he set foot in the Republic of Vietnam.

The Veteran contends that he set foot in Saigon, Vietnam, when his charter flight from Travis AFB to Yokota, Japan, stopped to transfer passengers.  The flight occurred in July 1970, just before he served aboard the U.S.S. Oklahoma City.

Upon remand, VA must attempt to obtain records of this flight.

Accordingly, the case is REMANDED for the following actions:

1.  Direct the Veteran to submit any information that could help identify the charter flight that took him from Travis AFB to Yokota, Japan, in July 1970.

2.  Then, obtain from the National Archives and Records Administration (NARA), Joint Services Research Center (JSRRC) and/or other appropriate depository, any record relevant to the Veteran's assertion that in July 1970 he rode on a charter flight from Travis AFB to Yokota, Japan, which made a brief stop in Saigon, Vietnam, to transfer passengers (e.g. flight manifests, flight logs, etc.).

If, after all appropriate efforts, such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


